Sep 30 2014, 8:46 am
FOR PUBLICATION


ATTORNEY FOR APPELLANT:                    ATTORNEYS FOR APPELLEE:

JOHN T. WILSON                             GREGORY F. ZOELLER
Anderson, Indiana                          Attorney General of Indiana

                                           GEORGE P. SHERMAN
                                           Deputy Attorney General
                                           Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

WILLIAM REMY,                              )
                                           )
     Appellant-Defendant,                  )
                                           )
            vs.                            )       No. 48A02-1310-CR-857
                                           )
STATE OF INDIANA,                          )
                                           )
     Appellee-Plaintiff.                   )


                  APPEAL FROM THE MADISON CIRCUIT COURT
                      The Honorable Thomas Newman Jr., Judge
                          Cause No. 48C03-1110-FA-1844



                                September 30, 2014


                           OPINION - FOR PUBLICATION


ROBB, Judge
                                 Case Summary and Issues

       Following a jury trial, William Remy was convicted of three counts of child

molesting, all Class A felonies; one count of child molesting as a Class C felony; and

performing sexual conduct in the presence of a minor, a Class D felony. He received an

aggregate sentence of ninety-five and one-half years imprisonment. Remy appeals his

convictions and sentence, raising the following issues for our review: (1) whether the

trial court abused its discretion by allowing certain pornographic materials to be admitted

at Remy’s trial; and (2) whether Remy’s sentence is inappropriate in light of the nature of

his offenses and his character. Concluding the admission of pornographic images at

Remy’s trial was erroneous but amounts to harmless error and that Remy’s sentence is

not inappropriate, we affirm.

                                Facts and Procedural History

       In 2009, H.B., who was eleven years old, moved to Madison County to live with

his mother and her boyfriend, Remy. In July of 2009, Remy began asking H.B. to

shower with him. While in the shower, Remy would ejaculate on H.B.’s back. On some

of those occasions, Remy inserted a butt plug into H.B.’s anus. On one occasion, Remy

wrapped H.B.’s naked body in saran wrap, cutting holes for his eyes, mouth, nose, and

penis, and Remy then performed oral sex on H.B. H.B. recalled another occasion when

Remy forced H.B. to wear nothing but a dog collar and made him get on all fours and act

like a dog.

       Remy, H.B., and H.B.’s mother subsequently moved to another residence in

Madison County. It was there that Remy first had anal sex with H.B. Once this began,

                                             2
incidents of molestation occurred on a weekly basis. Remy would instruct H.B. to clean

out his anus with a black hose connected to the shower prior to Remy having anal sex

with him. Remy often used dildos and vibrators on H.B., and Remy had H.B. use them

on him as well. Sometime in the two years during which Remy repeatedly molested

H.B., Remy showed H.B. numerous pornographic images and videos that Remy had on

his computer.

      Remy’s molestations of H.B. stopped in July 2011 when Remy’s relationship with

H.B.’s mother ended. H.B. and his mother moved to West Virginia in November 2011.

After H.B. was no longer living with Remy, H.B. informed his biological father about

what had occurred between himself and Remy, and H.B.’s father contacted the police.

H.B. underwent a sexual assault examination performed by a nurse with the Madison

County Sexual Assault Treatment Center, and the examination revealed signs that H.B.

had experienced anal penetration.   Police conducted a search of Remy’s residence and

found a butt plug, dog collar, anal lube, plastic wrap, numerous sex toys (including

vibrators and dildos), a black tube connected to the shower line, and pornography stored

in Remy’s computer.

      On October 10, 2011, the State charged Remy with Count 1, child molesting, a

Class A felony (oral sex); Count 2, child molesting, a Class A felony (anal penetration);

Count 3, child molesting, a Class A felony (anal penetration); Count 4, child molesting, a

Class C felony; and Count 5, performing sexual conduct in the presence of a minor, a

Class D felony. A jury trial was held over the course of several days in August 2013, at

the end of which the jury found Remy guilty of all five counts. The trial court imposed

                                            3
the advisory sentence for each count but ordered that the sentences would run

consecutively, resulting in an aggregate sentence of ninety-five and one-half years. This

appeal followed.

                                 Discussion and Decision

                               I. Evidence of Pornography

       Remy contends that admission of evidence of pornographic materials found inside

his home was improper character evidence prohibited by Indiana Evidence Rule 404(b).

A trial court’s decision to admit or exclude evidence is reviewed for an abuse of

discretion. Young v. State, 980 N.E.2d 412, 417 (Ind. Ct. App. 2012). A trial court

abuses its discretion when its decision is clearly against the logic and effect of the facts

and circumstances or when the trial court has misinterpreted the law. Id.

       “Evidence of other crimes, wrongs, or acts is not admissible to prove the character

of a person in order to show action in conformity therewith.” Ind. Evidence Rule 404(b)

(2013). However, such evidence may be admitted to prove “motive, intent, preparation,

plan, knowledge, identity, or absence of mistake or accident . . . .” Id. The rule is

“designed to prevent the jury from assessing a defendant’s present guilt on the basis of

his past propensities, the so called ‘forbidden inference.’” Hicks v. State, 690 N.E.2d
215, 218-19 (Ind. 1997). A court faced with a challenge to evidence under Rule 404(b)

must: (1) decide if the evidence of other crimes, wrongs, or acts is relevant to a matter at

issue other than the defendant’s propensity to commit the charged act; and (2) balance the

probative value of the evidence against its prejudicial effect pursuant to Rule 403. Id. at

221.

                                             4
       Remy argues a number of pornographic images and magazine articles found in his

home—State’s Exhibits 39-48 and 62-68—were irrelevant, highly prejudicial, and

inadmissible under Rule 404(b). Remy’s brief accurately summarizes the challenged

exhibits as follows: men bound and in leather masturbating; a man ejaculating in a

person’s mouth; two people having sexual intercourse; a man tied up with a ball gag in

his mouth; a penis tied up with string; a man putting his fists in two other men’s anuses; a

man in leather on his hands and knees; a man hanging upside down while having oral sex

with another man; a man wearing a dog mask; a young boy looking at an erect penis; a

man wrapped in saran wrap and engaging in oral sex with another man; several pictures

of penises; and an article about a sexual fantasy involving a man dressing and acting like

a dog. See Brief of Appellant at 11. The State responds that these pornographic images

were properly admitted to prove Remy’s plan to commit the charged crimes and that

Remy was “clearly grooming” H.B. Brief of Appellee at 8.

       Prior to the promulgation of the Indiana Rules of Evidence, our supreme court

adopted Federal Evidence Rule 404(b) in Lannan v. State, 600 N.E.2d 1334, 1335 (Ind.

1992). In doing so, the court abolished the “depraved sexual instinct” exception that

allowed character evidence in sexual assault cases to be admitted to bolster victim

credibility and prove action in conformity with a defendant’s sexual desires or past acts.

Id. Commenting on Lannan, the adoption of Indiana’s own Evidence Rule 404(b), and

the dismissal of the common law “common scheme or plan” rule in favor of Rule

404(b)’s “plan” exception, Chief Justice Shepard clarified that Rule 404(b) offered “a

narrower exception than our old rule, which tended to degenerate into an all-purpose

                                             5
excuse for admitting pretty much any old prior misconduct.” Lay v. State, 659 N.E.2d
1005, 1015 (Ind. 1995) (Shepard, C.J., dissenting).1 This is the backdrop against which

our decision in this case is made. We believe this case presents an example of how a real

danger exists that rationales such as “plan” and “grooming” are becoming all-purpose

excuses to admit prejudicial evidence in child molestation cases. We must take care to

ensure that Rule 404(b)’s exceptions do not swallow the rule.

        H.B. testified that Remy showed each of the images to H.B., and the State argues

that some of the images are “similar in nature to several of the scenarios that Remy

played out with H.B.” Br. of Appellee at 8. When the State admitted these challenged

exhibits at trial, the only image the State noted was similar to a charged act was the image

involving saran wrap and oral sex (State’s Exhibit 68). In the State’s brief, the State

identifies six additional images that it believes are similar to activities that H.B. testified

Remy subjected him to. However, three of those images relate to the incident where H.B.

was made to put on a dog collar, which is not among the crimes charged, and two depict

oral sex, making them cumulative of and less relevant than the saran wrap photo.

Therefore, the relevance of those images seems to be negligible. Even assuming all of

the images identified by the State on appeal are at least marginally relevant, this leaves

ten pornographic images admitted against Remy for no perceivable reason other than to

inflame the jury and encourage the “forbidden inference.”




        1
           Although said in dissent, Chief Justice Shepard’s opinion on that issue of law was shared by a majority of
the court. See Lay, 659 N.E.2d at 1015 (DeBruler, J., concurring); id. (Shepard, C.J., dissenting, joined by
Dickson, J.)

                                                         6
       As to the State’s “grooming” rationale, this court has previously held this is a valid

basis for admitting past acts under Rule 404(b). See Piercefield v. State, 877 N.E.2d
1213, 1216 (Ind. Ct. App. 2007), trans. denied.         In Piercefield, the court defined

“grooming” as “the process of cultivating trust with a victim and gradually introducing

sexual behaviors until reaching the point where it is possible to perpetrate a sex crime

against the victim.” Id. at 1216 n.1 (citation and quotation marks omitted). This court

held that evidence of the victim’s past massages of the defendant was relevant to show

preparation, plan, and grooming, because the massages were demanded by the defendant

and used to familiarize the victim with touching and having a more physical relationship

with the defendant. Id. at 1216. The court emphasized, however, that this evidence was

far less prejudicial than evidence of past sexual activity because the “massage

contacts . . . were not criminal by themselves and were not overtly sexual.” Id.

       On the spectrum of prejudice, we find this case falls somewhere between

Piercefield and cases like Greenboam v. State, 766 N.E.2d 1247 (Ind. Ct. App. 2002),

trans. denied, which involved evidence of past molestations. There is no question that the

pornographic images admitted by the State in this case are “overtly sexual.”             Cf.

Piercefield, 877 N.E.2d at 1216 (implying that evidence of acts that were “overtly sexual”

would be far more prejudicial than the massages at issue in Piercefield). Additionally, we

note that admission of evidence related to these images may be been evidence of other

uncharged criminal conduct: Remy’s possession of at least one of the photos—an image

of what appears to be an adolescent boy preparing to perform oral sex (State’s Exhibit

67)—is potentially criminal by itself to the extent it may be evidence of possession of

                                             7
child pornography in violation of Indiana Code section 35-42-4-4(c), and Remy’s acts of

showing these pornographic images to H.B. may also have been criminal dissemination

of matter harmful to minors under Indiana Code section 35-49-3-3. Cf. Piercefield, 877
N.E.2d at 1216 (implying that evidence of acts that were “criminal by themselves” would

be far more prejudicial than the massages at issue in Piercefield). Because the challenged

evidence is overtly sexual and is potentially evidence of uncharged criminal conduct, we

find evidence of these images carries a significant danger of unfair prejudice.

       As to the relevance of the pornography as evidence of grooming, we note that the

record is unclear as to precisely when these images were shown to H.B. Thus, their

probative value is further diminished by the fact that we cannot say with any certainty

that the pornography was used to groom H.B. in preparation for a sex act yet to be

committed.

       Because the danger of unfair prejudice accompanying the admission of these

pornographic images substantially outweighs their probative value, we conclude the trial

court erred by admitting the vast majority of these images. Given our standard of review,

the fact that Remy showed the image involving saran wrap and oral sex to H.B., and the

image’s strong parallel to one of the charged acts, we would conclude the trial court did

not abuse its discretion by admitting State’s Exhibit 68. However, the remainder of the

challenged images should not have been admitted at trial.

       Despite our finding error in the trial court’s admission of this evidence, we hold

that the admission was harmless error. Errors in the admission of evidence are ordinarily

disregarded as harmless error unless they affect the substantial rights of a party. Hoglund

                                             8
v. State, 962 N.E.2d 1230, 1238 (Ind. 2012). In determining whether a party’s substantial

rights have been affected, we consider the evidence’s probable impact on the fact finder.

Id. Improper admission of evidence is harmless error “if the conviction is supported by

substantial independent evidence of guilt satisfying the reviewing court there is no

substantial likelihood the challenged evidence contributed to the conviction.” Id. Here,

substantial independent evidence of Remy’s guilt was presented at trial.              Most

importantly, H.B. testified to a number of sex acts Remy performed with him, and H.B.’s

testimony was substantially corroborated by evidence found in Remy’s home, including

sex toys described by H.B., anal lube, a butt plug, and a black hose attached to Remy’s

shower line.    Although a danger of prejudice and the possibility of the forbidden

inference existed after the admission of pornographic images, we do not believe that the

erroneous admission of that evidence requires a new trial here. In this particular case, the

evidence corroborating H.B.’s testimony shifts the balance toward harmless error, and we

cannot say that the challenged evidence here matches the extreme prejudice that comes

with evidence of past acts of molestation.           Cf. Greenboam, 766 N.E.2d at 1256-57

(finding reversible error in the admission of testimony in violation of Indiana Evidence

Rule 404(b) regarding the defendant’s past acts of molestation). Therefore, the trial

court’s error in this case was harmless error.

                                        II. Sentence

       Next, Remy argues his sentence is inappropriate. Indiana Appellate Rule 7(B)

gives appellate courts the authority to revise a defendant’s sentence if, “after due

consideration of the trial court’s decision, the Court finds that the sentence is

                                                 9
inappropriate in light of the nature of the offense and the character of the offender.” Our

inquiry focuses on the defendant’s aggregate sentence, rather than the number of counts,

length of the sentence on any individual count, or whether any sentences are concurrent

or consecutive. Brown v. State, 10 N.E.3d 1, 8 (Ind. 2014). It is the defendant’s burden

to persuade the reviewing court that the sentence is inappropriate. Childress v. State, 848
N.E.2d 1073, 1080 (Ind. 2006).

       Remy believes his ninety-five and one-half year sentence is inappropriate in light

of the nature of his offenses and his character. Specifically, Remy argues there is no

evidence of physical or emotional injury to H.B. and that there was no evidence of

significant force used by Remy to molest H.B. Remy also points out that he has no

criminal history. In support of his request for a reduced sentence, Remy points to our

supreme court’s decision in Harris v. State, 897 N.E.2d 927 (Ind. 2008). In Harris, the

defendant was convicted of two counts of child molesting, Class A felonies, and was

sentenced to consecutive terms of fifty years on each count. Three aggravators were

present in Harris:   (1) the defendant was in a position of trust; (2) the defendant

committed multiple acts of sexual misconduct other than the crimes charged; and (3) the

defendant’s criminal history. Our supreme court found “the ongoing nature of Harris’s

crimes coupled with his position of trust sufficiently aggravating to justify enhanced

sentences.” Id. at 930. However, the court also observed that the two counts of child

molestation were identical and involved the same child. Id. And although the defendant

had a criminal history, the court found that history sufficiently different in nature and

gravity such that it was not a significant aggravator. Id. In the end, our supreme court

                                            10
held the aggravating circumstances were sufficient to warrant enhanced sentences but not

consecutive ones, and the court revised the defendant’s sentence to fifty years on each

count to be served concurrently. Id.

         We believe this case is distinguishable from Harris.2                          That case involved a

sentence that gave the maximum on each count and ordered the counts consecutive, while

the consecutive sentences in this case were for the advisory terms. Moreover, unlike the

two counts in Harris, the five counts in this case are not identical. Although they involve

the same victim, the charged acts spanned two years and were based on a variety of

appalling and degrading sex acts. Among the aggravators found by the trial court was the

“heinous” nature of the activities Remy subjected H.B. to in the commission of his

crimes. Transcript at 806. Remy makes no argument that this aggravator is unsupported

by the trial evidence, and we recognize that such an aggravator was not present in Harris.

         The trial court identified five aggravators here: (1) Remy abused a position of

trust with the victim; (2) the number of times the activities occurred; (3) the opportunistic

way in which Remy perpetrated the crimes; (4) the many locations in which the crimes

occurred; and (5) the heinous nature of the activities to which Remy subjected H.B.3

Remy’s lack of criminal history was the only mitigator. As the States points out, our case

         2
           Remy also relies on Monroe v. State, 886 N.E.2d 578, 581 (Ind. 2008), where our supreme court held the
aggravating circumstances were sufficient to warrant imposing enhanced sentences for child molesting, but the
record did not support the trial court’s imposition of consecutive sentences. In that case, the court specifically took
issue with the fact that the trial court ordered consecutive sentences despite imposing sentences on each individual
count below the presumptive sentence, indicating that the trial court believed the mitigators outweighed the
aggravators but nonetheless gave consecutive sentences. Id. at 580. Here, the trial court’s decision to impose
consecutive advisory sentences does not contain a similar internal inconsistency.
         3
            On appeal, the State contends that psychological or emotional harm suffered by H.B. weighs against
Remy, and the State asserts there is a possibility that H.B. has contracted human papillomavirus. While the State’s
allegations on these points may be true, the State cites to no evidence in the record supporting them.

                                                         11
law recognizes several of these as valid aggravating factors in child molest cases. See

Hart v. State, 829 N.E.2d 541, 544 (Ind. Ct. App. 2005) (stating that “being in a position

of trust with the victim is a valid aggravating circumstance”); Newsome v. State, 797
N.E.2d 293, 300 (Ind. Ct. App. 2003) (stating “[r]epeated molestations occurring over a

period of time can be an aggravating factor supporting the maximum enhancement.”),

trans. denied. Remy has not convinced us that his sentence is inappropriate in light of the

nature of his offenses and his character.

                                        Conclusion

       We conclude the trial court abused its discretion in admitting all but one of the

pornographic images at Remy’s trial, but we find that this violation of Rule 404(b) was

harmless error. Further, we conclude Remy’s sentence is not inappropriate in light of the

nature of his offenses and his character. Accordingly, we affirm his convictions and

sentence.

       Affirmed.

BAKER, J., and KIRSCH, J., concur.




                                            12